DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 11-13, 21, 22, 24, 25, 27-30, 34-36 and 44-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US Pub. 2015/0305014).
Regarding claims 1, 11, 24 and 34, Li teaches a method for random access, comprising: receiving, by a network device, a plurality of random access signals on a plurality of predetermined resources, wherein one predetermined resource of the plurality of predetermined resources corresponds to one random access signal of the plurality of random access signals (step 301 in Figure 3, step 501 in Figure 5); determining, by the network device, a radio network temporary identifier (RNTI) according to the plurality of predetermined resources [0095]; and transmitting, by the network device, a random access response of the plurality of random access signals scrambled through the RNTI (step 302 in Figure 3, step 503 in Figure 5).

Regarding claims 4, 13, 27 and 36, Li teaches before the network device receives the plurality of random access signals on the plurality of predetermined resources: transmitting, by the network device, first indication information for indicating a plurality of predetermined resource sets, wherein a plurality of random access signals transmitted on a plurality of predetermined resources of each predetermined resource set in the plurality of predetermined resource sets correspond to one random access response, the plurality of predetermined resource sets comprise a first predetermined resource set, and the first predetermined resource set comprises the plurality of predetermined resources [0086], [0096]; wherein, receiving, by the network device, the plurality of random access signals on the plurality of predetermined resources, comprises: receiving, by the network device, the plurality of random access signals on the plurality of predetermined resources included in the first predetermined resource set [0080], [0092].
Regarding claim 12, Li teaches before the terminal device transmits the plurality of random access signals to the network device on the plurality of predetermined resources, determining, by the terminal device, the plurality of predetermined resources [0086], [0096].
Regarding claim 21, Li teaches receiving, by the terminal device, the random access response of the plurality of random access signals transmitted by the network device within at least one random access response window of the plurality of random access signals [0089].
Regarding claim 22, Li teaches stopping, by the terminal device, transmitting a subsequent random access signal to the network device if any one random access response window of the at least one random access response window does not end and the terminal device receives the random access 
Regarding claim 25, Li teaches determining that the random access response of the plurality of random access signals is scrambled through the RNTI before the random access response of the plurality of random access signals scrambled through the RNTI is transmitted; or, the processor is specifically used for: determining the RNTI according to a first predetermined resource among the plurality of predetermined resources [0095].
Regarding claim 28, Li teaches transmitting a random access response scrambled through the RNTI after the plurality of random access signals are received on all predetermined resources included in the first predetermined resource set, wherein the all predetermined resources comprise the plurality of predetermined resources ([0089], see also Figure 8).
Regarding claim 29, Li teaches the first indication information is specifically used for indicating a second predetermined resource and a resource offset (see “hopping manners” in [0086], [0096]) each predetermined resource set of the plurality of predetermined resource sets [0082], [0086], [0096].
Regarding claim 30, Li teaches the resource offset comprises at least one of the following: an offset of a root sequence number, an offset of a frequency domain resource, an offset of a time domain resource, and an offset of a cyclic shift of a sequence (see “hopping manners” in [0086], [0096]).
Regarding claim 35, Li teaches determining the plurality of predetermined resources before the plurality of random access signals are transmitted to the network devices on the plurality of 
Regarding claim 44, Li teaches receiving the random access response of the plurality of random access signals transmitted by the network device within at least one random access response window of the plurality of random access signals [0089].
Regarding claim 45, Li teaches stopping transmitting a subsequent random access signal to the network device if any one random access response window of the at least one random access response window does not end and the transceiver receives the random access response transmitted by the network device [0089].
Regarding claim 46, Li teaches continuing to transmit a subsequent random access signal to the network device if a first random access response window of the at least one random access response window ends and the transceiver does not receive the random access response transmitted by the network device; or continuing to transmit a subsequent random access signal to the network device if each random access response window of the at least one random access response window ends and the transceiver does not receive the random access response transmitted by the network device [0089].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 32 and 40-42 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Fujitsu (R1-1611462 as submitted by the applicant with the IDS received on 02/12/2020).
Regarding claim 31, Li teaches the limitations in claim 24 as shown above.  Li, however, does not teach receiving, on the plurality of predetermined resources through a plurality of beams, the plurality of random access signals transmitted on the plurality of predetermined resources through a first beam, wherein a quantity of beams of the plurality of beams is less than or equal to a quantity of random access signals of the plurality of random access signals.  Fujitsu teaches receiving, on the plurality of predetermined resources through a plurality of beams, the plurality of random access signals transmitted on the plurality of predetermined resources through a first beam, wherein a quantity of beams of the plurality of beams is less than or equal to a quantity of random access signals of the plurality of random access signals (Figure 6 in Section 2.4).  It would have been obvious to one skilled in the art to modify Li to have receiving, on the plurality of predetermined resources through a plurality of beams, the plurality of random access signals transmitted on the plurality of predetermined resources through a first beam, wherein a quantity of beams of the plurality of beams is less than or equal to a quantity of random access signals of the plurality of random access signals as taught by Fujitsu in order to support RACH procedures for different UE-types (Section 2.4). 
Regarding claim 32, Fujitsu teaches receiving, on the plurality of predetermined resources through a second beam, the plurality of random access signals sequentially and successively transmitted through a plurality of beams, wherein a quantity of beams of the plurality of beams is less than or equal to a quantity of random access signals of the plurality of random access signals (Figure 6 in Section 2.4).
Regarding claim 40, Li teaches the limitations in claim 34 as shown above.  Li, however, does not teach successively transmitting the plurality of random access signals to the network device on the plurality of predetermined resources through a first beam.  Fujitsu teaches successively transmitting the plurality of random access signals to the network device on the plurality of predetermined resources 
Regarding claim 41, Fujitsu teaches transmitting the plurality of random access signals to the network device on the plurality of predetermined resources through a plurality of beams, wherein a quantity of beams of the plurality of beams is less than or equal to a quantity of random access signals of the plurality of random access signals (Figure 6 in Section 2.4).
Regarding claim 42, Fujitsu teaches transmitting sequentially and successively the plurality of random access signals to the network device on the plurality of predetermined resources through the plurality of beams (Figure 6 in Section 2.4).
Claims 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of Fujitsu and further in view of Samsung (R1-1612466 as submitted by the applicant with the IDS received on 02/12/2020).
Regarding claim 33, Li in view of Fujitsu teaches the limitations in claim 32 as shown above.  Li in view of Fujitsu, however, does not teach determining a third beam among the plurality of beams according to signal energies of the plurality of random access signals after the plurality of random access signals sequentially transmitted through the plurality of beams are received on the plurality of predetermined resources through the second beam, wherein the third beam is used for transmitting data, and the random access response comprises second indication information for indicating that data is to be transmitted through the third beam.  Samsung teaches determining a third beam among the plurality of beams according to signal energies of the plurality of random access signals after the plurality of random access signals sequentially transmitted through the plurality of beams are received on the plurality of predetermined resources through the second beam, wherein the third beam is used 
Regarding claim 43, Li in view of Fujitsu teaches the limitations in claim 41 as shown above.  Li in view of Fujitsu, however, does not teach the random access response comprises second indication information for instructing the apparatus to transmit data through a third beam among the plurality of beams, the transceiver is further used for transmitting data through the third beam indicated by the second indication information after the random access response of the plurality of random access signals transmitted by the network device is received.  Samsung teaches the random access response comprises second indication information for instructing the apparatus to transmit data through a third beam among the plurality of beams, the transceiver is further used for transmitting data through the third beam indicated by the second indication information after the random access response of the plurality of random access signals transmitted by the network device is received (see “The UE reports Tx beam ID (or beam resource ID) in RACH msg3” in Proposal 4 in Section 4).  It would have been obvious to one skilled in the art to modify Li in view of Fujitsu to have the random access response comprises second indication information for instructing the apparatus to transmit data through a third beam among the plurality of beams, the transceiver is further used for transmitting data through the third . 
Allowable Subject Matter
Claims 14, 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLEMENCE S HAN whose telephone number is (571)272-3158.  The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CLEMENCE S HAN/Primary Examiner, Art Unit 2414